Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing The Law Office of Stephen E. Rounds 1544 York Street, Suite 110 Denver, Colorado USA 80206 Tel. 303.377.4748 Fax 303.377.0231 sercounsel@msn.com Admin. Office T. 307.856.4748 F. 307.857.0319 sra@wyoming.com January 8, 2007 Securities and Exchange Commission Division of Corporation Finance treet NE Washington, D.C. 20549-2001 Attn: Scott Anderegg and Brian McAllister Re: Black Diamond Holdings Corporation Form 20-F/A  Amendment No. 4 File No. 0-52145 Dear Commissioners: On behalf of Black Diamond Holdings Corporation (the company), we hereby file Amendment 4 to the Form 20-F registration statement pursuant to the staff's oral comment to include a currently-dated audit firm consent. Please advise if the staff needs further information or documents in the course of review. Thank you. Yours Sincerely, /s/ Stephen E. Rounds SER/sra Enc. cc: Black Diamond Holdings Corporation
